545 So. 2d 145 (1989)
Ex parte Tommy Jerry FORTENBERRY.
(Re Tommy Jerry Fortenberry, alias v. State of Alabama).
87-1002.
Supreme Court of Alabama.
January 13, 1989.
Rehearing Denied April 28, 1989.
Stephen Harrison and Walden M. Buttram, Gadsden, for petitioner.
*146 Don Siegelman, Atty. Gen., and Rivard Melson and William D. Little, Asst. Attys. Gen., for respondent.
PER CURIAM.
Pursuant to Rule 39(c), A.R.App.P., we granted the defendant's petition to review the judgment of the Court of Criminal Appeals affirming his conviction and sentence of death. Fortenberry v. State, 545 So. 2d 129 (Ala.Crim.App.1988). After carefully and thoroughly considering the record of trial, the Court of Criminal Appeals' opinion, and the briefs and arguments of the parties, we find no basis for reversal of the judgment of the Court of Criminal Appeals.
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, SHORES, BEATTY, ADAMS, HOUSTON and STEAGALL, JJ., concur.